Citation Nr: 1039681	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals, right knee injury with total knee replacement, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease (DDD), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1971.

Regarding the Veteran's right knee and PTSD claims, these matters 
come before the Board of Veterans' Appeals (Board) on appeal from 
a July 2004 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in September 2004.  A statement of the 
case was issued in November 2004, and a substantive appeal was 
received in January 2005.  

Regarding the Veteran's back claim, this matter comes before the 
Board on appeal from an October 2008 rating decision by an RO of 
the VA.  The Veteran's notice of disagreement was received in 
January 2009.  A statement of the case was issued in July 2009, 
and a substantive appeal was received in August 2009.  

In the July 2004 rating decision, the RO denied an increased 
rating for post operative residuals, right knee injury with total 
knee replacement, which at the time was evaluated as 10 percent 
disabling effective July 21, 1971.  The Veteran perfected appeal.  
By rating decision in September 2005, the RO granted a 100 
percent rating for convalescence effective May 4, 2005, and a 30 
percent rating, effective July 1, 2006.  Although an increased 
rating has been granted, the issue remains in appellate status, 
as the maximum schedular rating has not been assigned prior to 
May 4, 2005 and from July 1, 2006.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Additional evidence was received in April 2010 and May 2010.  A 
written waiver of preliminary RO review was received from the 
Veteran's representative in September 2010.

Albeit the Veteran marked the appropriate boxes to indicate that 
he wanted a hearing before the Board in Washington D.C. and a 
hearing before the Board at the RO on a form received in January 
2005, he wrote notations clarifying that he meant to mark the box 
indicating that he wanted to proceed with the latter.  However, 
on a form received in February 2005, the Veteran marked the 
appropriate line to indicate that he will appear for a Board 
hearing in Washington D.C.  Nevertheless, in a statement received 
in July 2009, the Veteran marked the appropriate box to indicate 
that he did not want a Board hearing.  To clarify, the RO 
contacted the Veteran in January 2010.  He responded that he did 
not want a hearing, and instead wanted to have his appeal sent to 
the Board for a decision on all issues.

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Although the Veteran has raised a claim specifically for PTSD, 
the Board notes that the Veteran has been diagnosed with 
depression.  However, entitlement to service connection for 
depression was granted by rating decision in October 2008.  
Accordingly, the only psychiatric issue before the Board involves 
the Veteran's PTSD claim. 

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a total rating based on individual unemployability 
(TDIU) can be part of a claim for increased compensation. 
However, in the present case, the record shows that by rating 
decision in October 2008, the Veteran was assigned a total rating 
based on individual unemployability, effective January 23, 2008.

The issues of entitlement to service connection for PTSD, and 
entitlement to an increased rating for lumbar spine DDD, 
currently evaluated as 10 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 4, 2005, the Veteran's service-connected for 
post operative residuals, right knee injury with total knee 
replacement was productive of symptomatology, including pain, 
which limited extension to not more than 10 degrees and flexion 
to no less than 90 degrees; there was no recurrent subluxation or 
lateral instability.  

2.  From July 1, 2006, the Veteran's service-connected for post 
operative residuals, right knee injury with total knee 
replacement has not been manifested by chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity; flexion is to 90 degrees and extension is to 0 
degrees; there is no recurrent subluxation or lateral 
instability; there is no ankylosis; and there is no malunion 
requiring a brace. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected for post 
operative residuals, right knee injury with total knee 
replacement, prior to May 4, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Codes 5010-5260 (2010).

2.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected for post 
operative residuals, right knee injury with total knee 
replacement, from July 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Codes 5010-5055 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
        
The RO provided the appellant with additional notice in March 
2006, January 2009, July 2009, October 2009 and January 2010 
subsequent to the initial adjudication in July 2004.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
    
While the March 2006, January 2009, July 2009, October 2009 and 
January 2010 notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a November 2007 statement of the case and in a 
December 2007 supplemental statement of the case (following the 
provision of notice in March 2006); and in an October 2009 
supplemental statement of the case, (following the provision of 
notice in January 2009, July 2009 and October 2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  



Duty to Assist

VA has obtained VA and private treatment records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran VA 
examinations in May 2004, June 2007, and April 2008.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the right knee issue at this time.  Further assistance with 
regard to the PTSD and low back issues is addressed in the Remand 
section of this decision.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected post operative residuals, right knee 
injury with total knee replacement warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Since the increased rating issue in this case involves the right 
knee, the Board notes at this point that normal flexion of the 
knee is to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected post operative residuals, right 
knee injury with total knee replacement have been rated by the RO 
under the provisions of Diagnostic Codes 5010-5260 prior to May 
4, 2005; and Diagnostic Codes 5010-5055 from July 1, 2006.  As 
noted in the introduction, a 100 percent rating was in effect 
from May 4, 2005, to July 1, 2006, due to the knee replacement 
pursuant to Diagnostic Code 5055.

Diagnostic Code 5010 applies to traumatic arthritis and provides 
that such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray evidence 
of involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5257 and 5003 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23-
97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant actually 
suffers from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was 
held that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 5261, 
provided that the degree of disability is compensable under each 
set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).
 
Under Diagnostic Code 5257, a rating of 10 percent is warranted 
when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability of the 
knee; and a 30 percent rating is warranted when there is severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5055, a 30 percent rating is warranted as a 
minimum rating  for knee replacement with intermediate degrees of 
residual weakness pain or limitation of motion, and is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent 
rating is warranted for knee replacement with chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  A maximum rating of 100 percent is warranted for 1 
year following implantation of prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  
  
The Board notes that a 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the knee 
with favorable angle in full extension or in slight flexion 
between 0 and 10 degrees; and a 40 percent rating is warranted 
ankylosis of the knee in flexion between 10 degrees and 20 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Code 5260, limitation of flexion to 60 degrees is 
noncompensable, limitation of flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants a 20 
percent rating, and limitation of flexion to 15 degrees warrants 
a 30 percent rating. 

Under Diagnostic Code 5261, a 10 percent rating is allowed when 
extension is limited to 10 degrees; a 20 percent disability 
rating is allowed when extension of the leg is limited to at 
least 15 degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; and a 40 percent rating is warranted for 
extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

A 10 percent disability rating is available under Diagnostic Code 
5262 when there is malunion of the tibia and fibula with slight 
knee or ankle disability; a 20 percent rating is available when 
there is malunion of the tibia and fibula with moderate knee or 
ankle disability; a 30 percent rating is warranted for malunion 
of the tibia and fibula with marked knee or ankle disability; and 
a maximum rating of 40 percent is warranted for nonunion of the 
tibia and fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  
    
Factual Background

I.  Prior to May 4, 2005

A March 2004 VA treatment record shows that the Veteran's only 
complaint was pain in the knees, particularly on the right knee.  
It was noted that he had two meniscus operations and that he had 
been told that the knee is bone-on-bone.  The impression was 
arthritis of the knee.

A March 2004 x-ray report noted that there was very advanced 
hypertrophic degenerative changes of the right knee with diffuse 
joint narrowing and hypertrophy of the distal fur and tibial 
plateau.  Narrowing of the femoropatellar joint space with 
abundant spurring was further noted.  It was additionally noted 
that there may be a small right joint effusion.  

A May 2004 VA examination shows that the Veteran experienced pain 
walking up any kind of stairs, ladders, and it was especially 
worse with concrete.  He denied locking, but noted that it did 
not catch and give way.  He shared that he had fallen hundreds of 
times, and that he was unable to do any kind of standing and 
turning.  He reported that his knees were stiff, and had 
increased pain with weather changes.  The Veteran took medication 
for his knees.  He further reported swelling in the left knee.  
Upon physical examination, it was noted that tibial tuberosity, 
medial and lateral condyles of the tibia, medial, and lateral 
epicondyles of the femur and patella were all in anatomical 
alignment with severe osteophytic deformity on the right and 
medial osteophytic deformity on the left.  Palpation revealed no 
effusion.  Anterior cruciate ligament (ACL), medial collateral 
ligament (MCL), posterior cruciate ligament (PCL) and lateral 
collateral ligament (LCL) were intact without laxity.  Range of 
motion was to 0 to 90 degrees on the right with pain.  The 
Veteran was unable to do deep knee bends.  In regards to DeLuca, 
the examiner reported that pain limited function.  

A February 2005 VA treatment record shows no swelling.  Passive 
range of motion for the right knee was from 5 to 135 degrees.  
The assessment was that the Veteran had known severe DJD of the 
right knee. 

An April 2005 treatment record from Keith J. Ure, M.D. shows that 
the Veteran walked with a limp favoring the right knee.  Upon 
physical examination, Dr. Ure observed that the right knee 
demonstrated decreased range of motion from approximately 10 to 
110 degrees of flexion.  It was additionally observed that 
patellar mobility significantly decreased with crepitus noted.  
There was no significant laxity.  Dr. Ure reported that x-rays 
demonstrated severe tricompartment osteoarthritis of the right 
knee greatest laterally.  The impression was right knee end-stage 
osteoarthritis. 

Another April 2005 treatment record from Dr. Ure shows that the 
Veteran reported ongoing complaints of right knee pain.  Upon 
examination, it was observed that the right knee demonstrated 
crepitus with tenderness to palpation along both medial and 
lateral joint lines.  Dr. Ure diagnosed end-stage osteoarthritis, 
right knee.

II.  From July 1, 2006

An April 2007 letter from Michael Hanley, D.C. shows that he 
diagnosed right knee arthrodesis.

The Veteran was afforded a VA examination in June 2007.  The 
Veteran continued to complain of pain in the right knee and 
reported weakness, stiffness, swelling, instability, fatigue, and 
lack of endurance.  He denied locking.  Precipitating facture 
included too much physical activity of any kind, walking on 
uneven surfaces, and walking on concrete floors.  The Veteran 
reported being unable to kneel.  Walking on any kind of hard 
surface also bothered his knee.  The Veteran alleviated his pain 
with medication.  The Veteran occasionally used a cane, but no 
other assistive device.  He reported severe flare-ups that 
occurred weekly and lasted 2 to 4 days.  When this occurred, he 
was unable to do any kind of normal everyday activity.  The 
Veteran reported that he could not stand or climb ladders.  He 
did not do any vacuuming, water skiing or hunting due to his 
knee.

Upon physical examination, it was noted the tibial tuberosity, 
medial and lateral condoyles of the tibia, and the medial and 
lateral epicondyles of the femur and patellar are in anatomical 
alignment without deformity other than osteophytic/arthritic 
deformity.  Palpation revealed no effusion.  Range of motion was 
from 0 degrees to 90 degrees with no additional loss of range of 
motion with repetitive use times three.  The VA examiner observed 
that there was an additional 10-degree loss of range of motion 
estimated with flare ups due to pain followed by fatigability and 
lack of endurance.  It was further observed that there was no 
incoordination.  It was noted that May 2006 x-rays showed total 
knee replacement on the right with normal alignment.  There 
appear to be remaining areas of arthritis over the medial joint 
line where it was tender to palpation during the examination. The 
VA examiner diagnosed degenerative joint disease (DJD) of the 
right knee status post total knee replacement.

When the Veteran was afforded a VA examination in April 2008, the 
Veteran reported pain bilaterally along with weakness, stiffness, 
instability, fatigue, and lack of endurance.  He denied locking.  
Any kind of bending, squatting affects the knees.  The Veteran 
treated his knees with medication and rest.  He seldom used a 
brace.  He reported severe flare-ups that occurred daily and that 
decreased his range of motion.  The Veteran had a total knee 
replacement in January 2007.  It was noted that there were no 
episodes of dislocation.  The Veteran reported no long being able 
to cut wood, golf or work.  Most of this was attributed to his 
back when his knee was bothering him.  Upon physical examination, 
it was noted that tibial tuberosity, medal and lateral condoyle 
of the tibia, and medial and lateral epicondyles of the femur and 
patella were all in anatomical alignment without deformity.  It 
was noted the palpation revealed mild effusion on the right.  
ACL, PCL, LCL and MCL were intact without laxity.  Range of 
motion was from 0 to 90 degrees on the right.  There was no loss 
of range of motion with repetitive use times three.  The VA 
examiner diagnosed DJD of the knees status post total knee 
replacement on the right.

In a March 2010 report, Michael D. Hanley, D.C. addressed several 
orthopedic disorders, including the right knee.  He noted that 
the veteran's gait was markedly antalgic due to lumbar spasms and 
knee pain.  He was only able to perform a one-third squat.  Right 
knee flexion was reported to be to 95 degrees.

Analysis

Prior to May 4, 2005.

The Board acknowledges that the Veteran has osteoarthritis.  
Thus, his disability could be rated higher based on limitation of 
motion under Diagnostic Codes 5260 and 5261.  See generally 
VAOPGCPREC 9-04.  However, the Board finds that the evidence of 
record does not support a rating in excess of 10 percent under 
Diagnostic Code 5260 prior to May 4, 2005.  Flexion measured no 
less than 90 degrees prior to May 4, 2005.  Prior to May 4, 2005, 
extension was not limited to 15 degrees to warrant a higher 
rating pursuant to Diagnostic Code 5261.  Again, extension was no 
more than 10 degrees.  Since both flexion and extension were not 
shown to be compensable under Codes 5260 and 5261, separate 10 
percent ratings were not warranted.  The Board further notes that 
the evidence prior to May 4, 2005, does not suggest any 
ankylosis.  Moreover, examination in May 2004 did not show 
recurrent subluxation or lateral instability.  The ligaments were 
reported to be intact without laxity.  In fact, in April 2005 Dr. 
Ure reported no significant laxity.  A separate rating under Code 
5257 is therefore not warranted. 

From July 1, 2006.

Again, the Board notes that a temporary total rating was assigned 
after the knee replacement, effective from May 4, 2005, to July 
1, 2006.  A 30 percent rating under Code 5055 was assigned 
effective from July 1, 2006.  Code 5055 sets forth the criteria 
for rating after a knee replacement.  A 60 percent rating is to 
be assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  When there are 
intermediate degrees of residual weakness, pain or limitation of 
motion, the disability is to be rated by analogy to Codes 5256, 
5261, or 5262, with a minimum rating of 30 percent. 

After reviewing the totality of the pertinent evidence, the Board 
finds that the preponderance of the evidence is against 
assignment of a rating in excess of 30 percent from July 1, 2006.  
With regard to Codes 5256, 5261, and 5261, there is no showing of 
ankylosis, limitation of extension, or nonunion with loose motion 
requiring a brace.  The evidence from this date shows range of 
motion from 0 to 90 degrees with no additional loss of motion 
after repetitive use.  Although an examiner estimated an 
additional loss of 10 degrees motion with flare-ups due to pain 
followed by fatigue and lack of endurance, if Codes 5260 and 5261 
are considered, there is no basis for a rating in excess of 30 
degrees, or separate ratings which would benefit the Veteran.  
Evidence from July 1, 2006, does show continued complaints of 
pain with significant impairment, but the evidence does not 
suggest that such impairment more nearly approximates severe 
painful motion or weakness.  Moreover, the evidence shows that 
the components of the knee are in anatomical alignment without 
deformity.  The Veteran's subjective complaints of severe right 
knee pain are not persuasively supported by the objective 
clinical findings.  The Board acknowledges the many medical 
records documenting pain in relation to a number of disorders, to 
include his lower spine, which require narcotic and anti-
inflammatory medications.  However, the Board's focus is on the 
right knee rating.  Looking only to the right knee disability 
picture, the Board is unable to find a basis for assigning a 
rating in excess of 30 percent from July 1, 2006. 

Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability. For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating for post operative residuals, 
right knee injury with total knee replacement evaluated as 10 
percent disabling, prior to May 4, 2005,  is not warranted.  
Entitlement to an increased rating for post operative residuals, 
right knee injury with total knee replacement, from July 1, 2006, 
currently evaluated as 30 percent disabling, is not warranted.  
The appeal is denied to this extent.


REMAND

One of the issues before the Board is entitlement to an increased 
rating for lumbar spine DDD, currently evaluated as 10 percent 
disabling.  When the Veteran was afforded a VA examination in 
April 2008, he reported that even though a physician had not 
prescribed bedrest, he had pain that was incapacitating in the 
last 12 months.  In a statement received in July 2009, the 
Veteran reported experiencing incapacitating episodes "are 
almost daily now."  The Veteran's statement suggests that the 
lumbar spine DDD may have increased in severity since the April 
2008 examination.  Under such circumstances, another VA 
examination is appropriate.  VAOPGCPREC 11-95 (1995).  

The Veteran is also claiming entitlement to service connection 
for PTSD.  The record includes medical records which both 
diagnose PTSD and diagnose depression as opposed to PTSD.  It is 
noted that service connection has already been established for 
depression.  However, the Veteran has not withdrawn the PTSD 
claim and the representative has continued to offer argument as 
to that issue.  

During the course of the appeal, the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to PTSD were amended.  Specifically, an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment 
eliminated the requirement for corroboration that the claimed in-
service stressor occurred if a stressor claimed by the Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA had contracted confirms that the 
Veteran's symptoms are related to the claimed stressor, provided 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service.  Some of the 
pertinent evidence in the file refers to the fact that the 
Veteran feared for his life at certain times when in Vietnam.  In 
view of the regulatory amendment, the Board believes additional 
development is necessary before the Board may proceed with 
appellate review. 



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA PTSD examination (by a VA psychiatrist 
or psychologist, or a psychiatrist or 
psychologist with whom VA had contracted) 
to ascertain if the Veteran suffers from 
PTSD related to fear of hostile military 
activity.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Appropriate 
psychological testing, including specific 
tests for PTSD, should be accomplished.  

The examiner should then clearly report 
whether a medical diagnosis of PTSD is 
warranted.  If so, the examiner should 
then offer an opinion as to whether the 
claimed stressor related to fear of 
hostile military action is adequate to 
support the diagnosis of PTSD and that the 
Veteran's symptoms are related to the 
claimed stressor. 

2.  The Veteran should also be scheduled 
for a VA spine examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
medically indicated special tests should be 
accomplished, and all examination findings 
should be clearly reported to allow for 
application of VA rating criteria for back 
disabilities.  The examiner should report 
range of motion and indicate (in degrees) 
the point at which pain is elicited.  The 
examiner should also report any additional 
functional loss due to weakness, fatigue or 
incoordination, including during flare-ups.  
The examiner should clearly report whether 
there is evidence of associated objective 
neurologic abnormalities. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service connection 
for PTSD, and entitlement to an increased 
rating for lumbar spine DDD, currently 
evaluated as 10 percent disabling.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


